DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12, and 19 recite “the first material is a dielectric material that is not a ferroelectric material or an antiferroelectric material…”
It is unclear whether the dielectric material is either one of not ferroelectric or not antiferroelectric (e.g. if the first material is antiferroelectric, then the first material is not ferroelectric and thus meets the limitations of the claims) or if the dielectric material is neither ferroelectric nor antiferroelectric (i.e. the dielectric material cannot be any of ferroelectric or antiferroelectric, and must be a material different than both of those options)
Additionally claims 1 and 12 recite “…and the second material is the ferroelectric material or the antiferroelectric material.” because of the negative limitation of claims 1 and 12, specifically “the first material is a dielectric material that is not a ferroelectric material or an antiferroelectric material” it is unclear what material is being referenced, as the ferroelectric and antiferroelectric materials are only described negatively (i.e. the ferroelectric/antiferroelectric materials do not technically exist in the claim before the claim limitation “…and the second material is the ferroelectric material or the antiferroelectric material.”) 
Therefore, claims 1, 12, and 19 are rejected under 35 USC 112(b) for indefiniteness, and claims 2-11, 13-18, and 20 are rejected for at least their dependencies.  Appropriate correction is required.
For the purposes of Examination, claims 1, 12, and 19 will be interpreted such that the first material is either not ferroelectric or antiferroelectric.  For example, if the first material is antiferroelectric, then t is not ferroelectric and thus meets the limitations of the claims.
Additionally, claims 1 and 12 will be interpreted as “…and the second material is a ferroelectric material or an antiferroelectric material.”


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6-7, and 10-13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lin et al. (US 2020/0194443 A1, hereinafter Lin)
With regards to claim 1, Lin discloses a capacitor, (FIGS. 2-5) comprising: 
a first electrode; (first electrode 12)
a second electrode; (second electrode 14) and 
an inter-electrode stack (stack having thickness T, see FIG. 2) between the first electrode and the second electrode, wherein the inter-electrode stack includes a first layer (antiferroelectric 180) including a first material, the inter-electrode stack includes a second layer (ferroelectric layer 160) including a second material, the first material is a dielectric material that is not a ferroelectric material or an antiferroelectric material, (Paragraph [0035]: “In one embodiment, the first antiferroelectric layer 180 and the second antiferroelectric layer 190 may include the following materials, but not limited thereto, for example, hafnium zirconium oxide (HfZrO.sub.x)…” Thus, the material is not ferroelectric) 
 and the second material is a ferroelectric material or an antiferroelectric material. (Paragraph [0034]: “In this embodiment, the ferroelectric layer 160 is hafnium zirconium oxide (HfZrO.sub.x).”) 

With regards to claim 2, Lin discloses the capacitor of claim 1, wherein the second material includes silicon, lanthanum, nitrogen, aluminum, zirconium, or germanium. (Paragraph [0034]: “In this embodiment, the ferroelectric layer 160 is hafnium zirconium oxide (HfZrO.sub.x).”) 

With regards to claim 3, Lin discloses the capacitor of claim 1, wherein the second material includes hafnium and yttrium. (Paragraph [0033]: “In one embodiment, the ferroelectric layer 160 may include the following materials, but not limited thereto, for example, hafnium zirconium oxide (HfZrO.sub.x)…hafnium yttrium oxide (HfYO.sub.x)”) 

With regards to claim 4, Lin discloses the capacitor of claim 1, wherein the second material is a ferroelectric material. (ferroelectric layer 160)

With regards to claim 6, Lin discloses the capacitor of claim 1, wherein the inter-electrode stack further includes a third layer, (antiferroelectric 180) the second layer is between the first layer and the third layer, and the third layer includes a dielectric material. (Paragraph [0035]: “In one embodiment, the first antiferroelectric layer 180 and the second antiferroelectric layer 190 may include the following materials, but not limited thereto, for example, hafnium zirconium oxide (HfZrO.sub.x)…”)

With regards to claim 7, Lin discloses the capacitor of claim 6, wherein the third layer includes the first material. (Paragraph [0035]: “In one embodiment, the first antiferroelectric layer 180 and the second antiferroelectric layer 190 may include the following materials, but not limited thereto, for example, hafnium zirconium oxide (HfZrO.sub.x)…”)


With regards to claim 10, Lin discloses the capacitor of claim 1, wherein the inter-electrode stack further includes a third layer, (antiferroelectric 180) the first layer is between the second layer and the third layer, and the third layer includes a ferroelectric material or an antiferroelectric material. (Paragraph [0035]: “In one embodiment, the first antiferroelectric layer 180 and the second antiferroelectric layer 190 may include the following materials, but not limited thereto, for example, hafnium zirconium oxide (HfZrO.sub.x)…”)

With regards to claim 11, Lin discloses the capacitor of claim 10, wherein the third layer includes the second material. (Paragraph [0035]: “In one embodiment, the first antiferroelectric layer 180 and the second antiferroelectric layer 190 may include the following materials, but not limited thereto, for example, hafnium zirconium oxide (HfZrO.sub.x)…”, Paragraph [0034]: “In this embodiment, the ferroelectric layer 160 is hafnium zirconium oxide (HfZrO.sub.x).”) 

With regards to claim 12, Lin discloses an integrated circuit (IC) die, comprising: 
a capacitor, (FIGS. 2-5) including: 
a first electrode, (first electrode 12)
a second electrode, (second electrode 14) and 
an inter-electrode stack (stack having thickness T, see FIG. 2) between the first electrode and the second electrode, wherein the inter-electrode stack includes a first layer (antiferroelectric 180) including a first material, the inter-electrode stack includes a second layer (ferroelectric layer 160)  including a second material, the first material is a dielectric material that is not a ferroelectric material or an antiferroelectric material,  (Paragraph [0035]: “In one embodiment, the first antiferroelectric layer 180 and the second antiferroelectric layer 190 may include the following materials, but not limited thereto, for example, hafnium zirconium oxide (HfZrO.sub.x)…” Thus, the material is not ferroelectric) 
 and the second material is a ferroelectric material or an antiferroelectric material. (Paragraph [0034]: “In this embodiment, the ferroelectric layer 160 is hafnium zirconium oxide (HfZrO.sub.x).”) 

With regards to claim 13, Lin discloses the IC die of claim 12, wherein the first electrode is planar, and the second electrode is planar. (see FIG. 2) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2020/0194443 A1, hereinafter Lin) in view of Chavan et al. (US 20190189357 A1, hereinafter Chavan)
With regard to claim 5, Lin discloses the capacitor of claim 1.
However, Lin does not explicitly teach in FIG. 2 wherein the second material (ferroelectric layer 160) is an antiferroelectric material. 
Lin teaches in FIG. 5 wherein the second material (antiferroelectric layer 1800) is an antiferroelectric material. 
It would have been obvious to one of ordinary skill in the art to use the device of Kim wherein the central layer is antiferroelectric.
One of ordinary skill would appreciate that the above is a simple substitution of one known element for another to obtain predictable results, which is manipulating the magnetic properties of the device.

With regard to claim 8, Lin discloses the capacitor of claim 6.
However, while Lin does not explicitly teach “wherein the inter-electrode stack further includes a fourth layer, the third layer is between the second layer and the fourth layer, and the fourth layer includes a ferroelectric material or an antiferroelectric material,” Lin does suggest adding additional layers of ferroelectric/antiferroelectric material to manipulate the magnetic properties of the device and improve the number of operations (See at least FIGS. 1-2 and FIGS. 4-5 and Paragraph [0069])
It should be noted the above limitation is a duplication of parts, where the court held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” (See at least MPEP 2144.04 VI. B)
Therefore, it would have been obvious for one of ordinary skill in the art to modify the device of Lin to have an additional layer of ferroelectric/antiferroelectric layers in order to manipulate the magnetic properties of the device.

With regard to claim 8, Lin discloses the capacitor of claim 9.
However, while Lin does not explicitly teach wherein the fourth layer includes the second material. it should be noted that this limitation is a duplication of parts, where the court held that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” (See at least MPEP 2144.04 VI. B)
Therefore, it would have been obvious for one of ordinary skill in the art to modify the device of Lin to have an additional layer in order to manipulate the magnetic properties of the device.

Claims 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2020/0194443 A1, hereinafter Lin) in view of Chavan et al. (US 20190189357 A1, hereinafter Chavan)
With regards to claim 14, Lin discloses the IC die of claim 12.
However, Lin does not explicitly teach wherein the first electrode  includes a trench and the inter-electrode stack is at least partially in the trench.
Chavan teaches the first electrode (electrode 26) includes a trench (space between second materials 18) and the inter-electrode stack (insulative ferroelectric 34) is at least partially in the trench.
It would have been obvious to one of ordinary skill in the art to modify the device of Lin to have the trench capacitor structure of Chavan, as both references are in the same field of endeavor,
One of ordinary skill would appreciate that the trench structure of Chavan allows for alleviation or prevention of undesired leakage (See Chavan Paragraph [0004]) 

With regards to claim 15, Lin in view of Chavan teaches the IC die of claim 14.
Chavan further teaches wherein the second electrode (electrode 32) includes a projection that extends at least partially into the trench.
It would have been obvious to one of ordinary skill in the art to modify the device of Lin to have the trench capacitor structure of Chavan, as both references are in the same field of endeavor,
One of ordinary skill would appreciate that the trench structure of Chavan allows for alleviation or prevention of undesired leakage (See Chavan Paragraph [0004]) 

With regards to claim 16, Lin discloses the IC die of claim 12.
However, Lin does not explicitly teach wherein the first electrode includes a plurality of trenches and the inter-electrode stack is at least partially in the plurality of trenches.
Chavan teaches wherein the first electrode includes a plurality of trenches (spaces between materials 18) and the inter-electrode stack (insulative ferroelectric 34) is at least partially in the plurality of trenches.
It would have been obvious to one of ordinary skill in the art to modify the device of Lin to have the trench capacitor structure of Chavan, as both references are in the same field of endeavor,
One of ordinary skill would appreciate that the trench structure of Chavan allows for alleviation or prevention of undesired leakage (See Chavan Paragraph [0004]) 


With regards to claim 17, Lin in view of Chavan teaches the IC die of claim 16.
Chavan further teaches wherein the second electrode (electrodes 32) includes a plurality of projections, (projections of electrodes extending into spaces between materials 18, see at least FIG. 16) wherein an individual projection extends at least partially into an associated individual trench. (See FIG. 16)
It would have been obvious to one of ordinary skill in the art to modify the device of Lin to have the trench capacitor structure of Chavan, as both references are in the same field of endeavor,
One of ordinary skill would appreciate that the trench structure of Chavan allows for alleviation or prevention of undesired leakage (See Chavan Paragraph [0004]) 

Claims 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (US 2020/0194443 A1, hereinafter Lin) in view of Manipatruni et al. (US 20200273867 A1, hereinafter Manipatruni) 
With regards to claim 18, Lin discloses the IC die of claim 12.
However, Lin does not explicitly teach further comprising: a transistor coupled to the capacitor.
Manipatruni teaches using a ferroelectric capacitor (conductive layer 111-112 and FE dielectric 113) coupled with a transistor (at least transistor having components 102-107, see FIG. 1C)
It would have been obvious for one of ordinary skill in the art to modify the device of Lin in the device of Manipatruni, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the DRAM structure of Manipatruni allow for a high-density memory device (See Manipatruni Paragraph [0060]) 
It should be noted this limitation is also interpreted as an intended use, wherein a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. (See MPEP 2114 II.)

Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Manipatruni et al. (US 20200273867 A1, hereinafter Manipatruni) in view of Lin et al. (US 2020/0194443 A1, hereinafter Lin) 
With regards to claim 19, Manipatruni discloses a computing device, (FIGS. 1C-10) comprising: 
an integrated circuit (IC) package (memory chip, see FIG. 10) including a memory device, (memory device 1001) wherein the memory device includes a plurality of memory cells, (one of the plurality of memory cells shown in FIG. 1C) and an individual one of the memory cells includes: 
a transistor, (at least transistor having components 102-107) and a capacitor including two electrodes, a layer of ferroelectric or antiferroelectric material (ferroelectric material 113) between the electrodes.
However, Manipatruni does not explicitly teach a layer of dielectric material between the electrodes.
Lin discloses a layer of ferroelectric or antiferroelectric material (antiferroelectric layer 180) between the electrodes (electrodes 120 and 140) and a layer of dielectric material (dielectric ferroelectric 160) between the electrodes, (See FIG. 2 and Paragraph [0033]-[0035])
Wherein the dielectric material is not ferroelectric or antiferroelectric,  (Paragraph [0035]: “In one embodiment, the first antiferroelectric layer 180 and the second antiferroelectric layer 190 may include the following materials, but not limited thereto, for example, hafnium zirconium oxide (HfZrO.sub.x)…” Thus, the material is not ferroelectric) 
 and the second material is a ferroelectric material or an antiferroelectric material. (Paragraph [0034]: “In this embodiment, the ferroelectric layer 160 is hafnium zirconium oxide (HfZrO.sub.x).”) 

It would have been obvious to one of ordinary skill in the art to modify the device of Manipatruni to have the capacitor structure as taught in Lin, as both references are in the same field of endeavor.
One of ordinary skill would appreciate that the structure of Lin allows for an increase of operations of the device (see Lin Paragraph [0069]) 

With regard to claim 20, Manipatruni in view of Lin teaches the computing device of claim 19.
Manipatruni further teaches wherein the memory device is a dynamic random access memory device. (Paragraph [0078]: “Chip 1000 comprises memory module 1001 having non-volatile ferroelectric DRAM (FE-DRAM)…”) 

Response to Arguments
Applicant's arguments filed 07/20/2022 have been fully considered but they are not persuasive. 
Examiner notes that the new amendment invokes a new 112(b) rejection, and based on the interpretation done for the new 112(B) rejection, claims 1-20 are properly rejected under 35 USC 102/103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812